APPEALS No.WR-82,974-01

                           TRIAL.Ct.No-2010-426,671-A                  RECEIVED IN
                                                               COURT OF CRIMlNALAPPt:AlS
KEENON JONES                            §       COURT OF CRIMINAL                     ~
    Appellant
v.                                      §       APPEALS OF TEXAS       JUl 17 2il15
THE STATE OF TEXAS                      §'· P.o.Box 123os,cAPITOL sT~@fAcosta, Clerk
                                               AUSTIN,TEXAS    ~8Yll


       APPELLANT"S PRO-SE MOTION FOR A WRIT OF MANDAMUS,WITH THE

                     TEXAS RULES OF ALLELLANT PROCEDURE and GROUNDS

                     With ORAL ARGUMENT IN SUPPORT THEREOF.

       To The Honorable Clerk,Abel Acosta,

     Comes   Now,~eenon   Jones,TDCJI1825082,CID,Alfred D.Hughes Nnit
Rt 2 Box 4400/,3201 FM 929 Gatesville,Texas 76597.

       Appellant asserts to this Honorable Court of Criminal Appeals

that he didnot filed any Reconsideration Hearing,on his Appeal,he

file,An      Unreso~ved    "ISSUES" ! "NOT",Requesting any Reconsideration

at this time because of his Records.

       Appellant   arg~es    his reasons for this OBJECTION,is that       with~

out his "Phone Call","Records", ! ,HE CAN NOT FILE HIS RIGHT DUE

PROCESS OF LAW,and his well to the point arguments and his               vi~l-


ations of his "constitutional Rights",which at this            tt~e    haved

been violated,under T.he Six and Fourteenth Amendments.

       Appellant asserts and argues that he did send a letter motion

to his Lawver and to the court reporter and he did not get any

answer from      thoi~    Officials.
    Appellant is arguing these facts that he has found newly dis-

covered evidence because of this Honorable Court rulings on this

his Writ of Habeas Corpus.This Rule of T.R.A.P.Rule 79.2(d)states;

      T.R.A~P.Rule 79.2.(d) A motion for rehearinq an order      ·',~.:
      that denies habeas corpus relief under code of Crimi~~
      nal Procedure,artiales 11.07 or ll.07l.May not be fi~
      led.The Court may on its own initiative·reconsider
      the case.

    Appellant did filed an Notice of Appeal and this court of

Appeals takes it ass an Motion for reconsideration,this Notice of

Appeal does not state anything about "YOUR COURT", tr.'6 Reconsider,

this Writ of Habeas Corpus ll.07,it stated unresolved issues.

    Please See State Ex Rel.Holrnes V.Kleven Hagen cite as
      819 s.w.539 Tex.cr.App.l99l)pg [l]As previously noted,
      the state now seeks relief by writ of Mandamus to corn-
      pie Judges to rescind her order granting Williams ha-
      beas. conpus relief and to direct the Harris County
      sheriff to excute the Governor's Warrant.Pursuant to
      Art.V,§ S,of the Texas Constitution,this Court has
      jurisdi~tion to issue Writs of rnandarnus.It is well-
      settled by this Courti·.that in order for mandamus to
      issue,the party seekung mandamus must show that theFe
      is no other adequate remedy available and that the act:
      sought to be cornplelled is a ministerial act.Brayton
      V.Dunn,803 S.W.2d~3]8,320,(Tex.cr;App.l99l) ,citing
      State exrel.Holrnes v.salinas,780 s.w.2d 216 (Tex.cr.
      App.l990),and Stearnes V.Clinton 780 S.W.2d 216 (Tex.
      Cr.App.l990) •.:tll        and that,without any faul~ of his,the reporter's notes
        have been lost or d~stroyed.

    Appellant asserts that on this Ruled of Appellant Procedure

§ 44.0l.(a)The state is entitled to appeal an order of a
         court in a criminal case if the order;
       Appellant argues that his first prong,on this Writ of Mandamus

that this court went     straightt~1the    point of sendinq appellant to

ari avenue of wanting him to file an Motion for       recorisider~tion,

~hen    in this case law it states this;Please See;

         819 S.W.539 n.at 541 [2i3)As to the first prong,rela-
         tor contends he has no other adequate remedy at law
         because the State has no right to appeal a judgment
         granting habeas corpus relief unless that judgment
         may be construed .as' an order granting a new trial.
         See Art.44.0l,V.A.C.C.P.Ordinarily,a respondent in a habeas
         corpus case cannot appeal from. a jud~ment discharging        ~
         the app~icant.state v.Gonzales ,459 s.w.2d 947(Tex.
         Civ.App.-San Antonio,l970,no writ).

       Appellant also· aigues that if his law would haved send him

all .. his records it would have been a differsnt out come on him

and .on his filing to this court his right due process of law.

         See 900 S.W.2d 367,n.at.369(Tex.App.-Texarkana 1995).
         369[4]Nevertheless,when an appellant is deprived of a
         statement of facts.he is entitled to a new trial irre-
         spective of harm.Sheffield V.State,supra.Dean's fail-
         ure to show or even ~llege.~a defect or in adequacy in
         the warrent does not cure the error.Dean v.state.Supra.

       Appellant asserts that he is requesting all his documents of

his case,"The Phone Calls•.that were used to convicted him.or

all the DNA Testing records if there were any in his case,the

lawyer never showed him any records of this kind at any time.

         Rule 44.01. (3)grants a new trial;
         Rule 44.01.(6)is issued under chapbet 64.

    Appellant is also requesting the DNA Testing that was done on

his case and claim at this time.

                                      4.



                               ,,·
                                    PRAYER

      I1Keenon Jones prays that this Honorable Court of Appeals of

ITexas will Grant this Motion of Appellants request for this been-

ing   argu~d   in a very short time1to argue1because of lock down in

this Unit and dorms.

                          CERTIFICATE OF SERVICE

      I,Appellant   c~rtify   that a copy of this pro-se motion was

sent to this Honorable Court of Appeals of Texas P.O.Box 12308/·'

Capitol Station Austin1Texas 78711/by u.s.postage and is adding

the prison mail box rule1and is       requ~sting   that this court will

send copies to all partys involved and that. this court will Grant

this motion,and that it will conduct a Evidentiary Hearing and

that appellant is under penalty of periurv and that a of the

above is true and correct to the best of his knowledge and that

all relief will be sought in his case and claim.

Texas Gov't Code1Civil Practice Remedy/132 28 u.s.c. § 1746.

Executed on ehis 15      day of July 2015.

                                                   Respectfully Submitted


                                                   Keenan Jones #1825082
                                                   Alfred D.Hughes Unit
                                                   Rt 2 Box 4400//3201 FM
                                                   929 Gatesville1Tx 76597.




                                                    Respectfully Submitted
                                                     7-15-15
'   .


                                  APPEALS No.WR-82,974-01

                              TRIAL.Ct.No.2010-426,671-A

        KEENON JONES                                   COURT OF CRIMTNAL
            Appellant
        v.                                             APPEALS OF TEXAS

        THE STATE OF TEXAS                    §